Case 9:18-cv-80176-BB Document 268-13 Entered on FLSD Docket 08/16/2019 Page 1 of 5

 

a | DEF_00050985.PDF.obj_49.ttf Properties x

General Security Details Previous Versions

 

Property Value
Description
Title Times New Roman
Type True Type font file
Company The Monotype Corporation
File version 6.90
Font embeddability Editable
Authors Monotype Type Drawing Office - Sta...

© 2015 The Monotype Corporation. .
Legaltrademarks § Times New Roman is a trademark of ...
File description
License description You may use this font as permitted by...

 

 

 

 

Remove Properties and Personal Information

 

 

 

 

 

 

OK Cancel Apply

 

 

 

 

 

 
Case 9:18-cv-80176-BB Document 268-13 Entered on FLSD Docket 08/16/2019 Page 2 of 5

 

a | DEF_00050985.PDF.obj_27.ttf Properties x

General Security Details Previous Versions

 

Property Value
Description
Title Ajial
Type True Type font file
Company The Monotype Corporation
File version 6.90
Font embeddability Editable
Authors Monotype Type Drawing Office - Rob...

© 2015 The Monotype Corporation. .
Legaltrademarks  Analis a trademark of The Monotype ...
File description
License description You may use this font as permitted by...

 

 

 

 

Remove Properties and Personal Information

 

 

OK Cancel Apply

 

 

 

 

 

 

 

 

 

 
Case 9:18-cv-80176-BB Document 268-13 Entered on FLSD Docket 08/16/2019 Page 3 of 5

 

a | DEF_00050985.PDF.obj_16.ttf Properties x

General Security Details Previous Versions

 

Property Value
Description
Title Calibri Light
Type True Type font file
Company Microsoft Corporation
File version 2.31
Font embeddability Installable
Authors Luc{as) de Groot

 

© 2015 Microsoft Corporation. All Rig
Legaltrademarks Calibri is a trademark of the Microsoft ...
File description Calibri is a modem sans serif family wit...
License description You may use this font as permitted by...

 

 

 

Remove Properties and Personal Information

 

 

 

 

 

 

 

OK Cancel Apply

 

 

 

 

 
Case 9:18-cv-80176-BB Document 268-13 Entered on FLSD Docket 08/16/2019 Page 4 of 5

 

a | DEF_00050985.PDF.obj_8.ttf Properties x

General Security Details Previous Versions

 

Property Value
Description
Title Calibri
Type True Type font file
Company Microsoft Corporation
File version 6.11
Font embeddability Editable
Authors Luc{as) de Groot

© 2015 Microsoft Corporation. All Rig
Legaltrademarks Calibri is a trademark of the Microsoft ...
File description Calibri is a modem sans serif family wit...
License description You may use this font as permitted by...

 

 

 

 

Remove Properties and Personal Information

 

 

 

 

 

 

 

OK Cancel Aoply

 

 

 

 

 
Case 9:18-cv-80176-BB Document 268-13 Entered on FLSD Docket 08/16/2019 Page 5of5

 

a | DEF_00050985.PDF.obj_35.ttf Properties x

General Security Details Previous Versions

 

Property Value
Description
Title Calibri Bold
Type True Type font file
Company Microsoft Corporation
File version 6.11
Font embeddability Editable
Authors Luc{as) de Groot

© 2015 Microsoft Corporation. All Rig
Legaltrademarks Calibri is a trademark of the Microsoft ...
File description Calibri is a modem sans serif family wit...
License description You may use this font as permitted by...

 

 

 

 

Remove Properties and Personal Information

 

 

 

 

 

 

 

OK Cancel Aoply

 

 

 

 

 
